Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-005283, filed on 16 Jan 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 14 January 2021 and 14 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodger et al (US 2015/0108878 A1) (herein after Rodger).

	Regarding Claim 1, Rodger teaches, a rotation angle detection device (Fig. 1: electromechanical actuator 100) comprising: a correction-object driven gear (Fig. 1: gear 104) that is a driven gear meshing with a main driving gear (Fig. 1: gear 106) that is provided to a rotation shaft (Fig. 1: a shaft 110) so as to be integrally rotatable with the rotation shaft; a first sensor (Fig. 1: sensor 112) that is configured to generate an electrical signal based on rotation of the correction-object driven gear (Fig. 1, ¶ 0018; Examiner interpretation: sensor 112 generates a signal based on angular rotation of gear 104); and an electronic control unit (Fig. 1: Control circuit 102) that is configured to compute a driven-side rotation angle (Fig. 1, ¶ 0033 estimated secondary reference value), which is a rotation angle of the correction-object driven gear, based on the electrical signal generated by the first sensor (Fig. 1, ¶ 0018), wherein the number of teeth of the correction-object driven gear is the number of teeth obtained by dividing the number of teeth of the main driving gear by an integer (Fig. 1, ¶ 0033 the ratio of the number of teeth on the primary gear to the number of teeth on the secondary gear), the electronic control unit is configured to store a correction angle (Fig. 1, ERRref) used to correct the driven-side rotation angle when computing the driven-side rotation angle (Fig. 1, ¶ 0022; Examiner interpretation: the rotation angle of gear 104 is corrected by an offset), and the correction angle is a predetermined deviation in a predetermined angle domain obtained as an average value in which deviations (Fig. 2, ¶ 0052: indicators of the value of the error signal ERRref) of a number equal to the integer and corresponding to the same relative rotation angle is averaged (Fig. 2, ¶ 0052: these indicators may include — mean value), so as to be deviation in an angle domain of 0 to 360 degrees, the predetermined deviation is a deviation obtained in the predetermined angle domain and is deviation between the driven-side rotation angle and an actual rotation angle (Fig. 2, ¶ 0033 the secondary gear angle sensor value) of the correction-object driven gear (Fig. 2, ¶ 0033; Examiner interpretation: indicators of the value of the error signal ERRref is obtained by the deviation between the secondary gear angle sensor value and the estimated secondary reference value), and the driven-side rotation angle is obtained over a full angle domain (Fig. 4, ¶ 0040: ROTmax) when the correction-object driven gear is rotated for a number of times equal to the integer. (Fig. 4, ¶ 0040.)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodger et al (US 2015/108878 A1) (herein after Rodger) as applied to claim 1 above, and further in view of Yamaguchi (US 2009/0105909 A1) (herein after Yamaguchi).

	Regarding Claim 2, Rodger teaches the limitations of claim 1, which this claim depends on.
	Rodger fails to teach, the rotation angle detection device according to claim 1, further comprising: a correction-exempt driven gear that meshes with the main driving gear and is a different driven gear from the correction-object driven gear; and a second sensor that is configured to generate an electrical signal based on rotation of the correction-exempt driven gear, wherein the numbers of teeth of the correction-object driven gear and the correction-exempt driven gear are different from each other, and the electronic control unit is configured to compute a rotation angle of the correction-exempt driven gear based on the electrical signal generated by the second sensor, and is configured not to perform correction of the rotation angle of the correction-exempt driven gear based on the correction angle.
	In analogous art, Yamaguchi teaches, the rotation angle detection device (Fig. 1: rotational angle detecting device) according to claim 1, further comprising: a correction-exempt driven gear (Fig. 1: speed increasing side detecting gear 4) that meshes with the main driving gear (Fig. 1: rotor gear 3) and is a different driven gear from the correction-object driven gear; and a second sensor (Fig. 1: MR sensor 7a) that is configured to generate an electrical signal (Fig. 1: outputs two waveforms) based on rotation of the correction-exempt driven gear, wherein the numbers of teeth of the correction-object driven gear  (Fig. 1: speed reducing side detecting gear 6) and the correction-exempt driven gear are different from each other (Fig. 1; Examiner interpretation: speed increasing side detecting gear 4 and speed reducing side detecting gear 6 inherently have different teeth because they rotate at different speeds), and the electronic control unit (Fig. 2: periodic angle operation part 61) is configured to compute a rotation angle of the correction-exempt driven gear based on the electrical signal generated by the second sensor (Fig. 2: periodic angle calculated by the periodic angle operation part 61), —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodger by combining the main driving gear taught by Rodger with the main driving gear taught by Yamaguchi and including correction-object driven gear taught by Yamaguchi in the rotation angle detection device taught by Rodger to achieve the predictable result of detecting a rotation angle with high accuracy and reduced cost [Yamaguchi: ¶ 0021.]
	Rodger in view of Yamaguchi fail to teach, — and is configured not to perform correction of the rotation angle of the correction-exempt driven gear based on the correction angle.
	In analogous art, Yamaguchi teaches, — and is configured not to perform correction of the rotation angle of the correction-exempt driven (Fig. 1: speed reduction mechanism 5 — planetary gear mechanism internally included in the speed reduction mechanism 5) gear based on the correction angle. (Fig. 1; Examiner interpretation: the periodic angle operation part 61 does not perform correction on the rotation of speed reduction mechanism 5 since speed reduction mechanism 5 has no signal output.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodger in view of Yamaguchi such that the correction-exempt driven gear taught by Yamaguchi does not perform correction of a rotation angle since the speed reduction mechanism 5 does not perform correction of the rotation angle as taught by Yamaguchi to achieve the predictable result of detecting a rotation angle with high accuracy and reduced cost [Yamaguchi: ¶ 0021.]

8.	Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rodger et al (US 2015/108878 A1) (herein after Rodger) as applied to claim 1 above, and further in view of Klimenko et al (US 2010/0224011 A1) (herein after Klimenko).

	Regarding Claim 3, Rodger teaches the limitations of claim 1, which this claim depends on.
	Rodger fails to teach, the rotation angle detection device according to claim 1, further comprising: a biasing member that is configured to bias the correction-object driven gear toward the main driving gear.
	In analogous art, Klimenko teaches, the rotation angle detection device according to claim 1, further comprising: a biasing member (Fig. 2, spring arm 23) that is configured to bias the correction-object driven gear (Fig. 2, sensor gear 15) toward the main driving gear. (Fig. 2, ¶ 0038 planet carrier 12.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodger by including the biasing member taught by Klimenko in the rotation angle detection device taught by Rodger to achieve the predictable result of detecting a rotational angle directly by a single sensor [Klimenko: ¶ 0008.]

	Regarding Claim 5, Rodger teaches the limitations of claim 1, which this claim depends on.
	Rodger fails to teach, the rotation angle detection device according to claim 1, further comprising: a torque sensor configured to detect torque acting on the rotation shaft.
	In analogous art, Klimenko teaches, the rotation angle detection device according to claim 1, further comprising: a torque sensor (Fig. 2, first torsion angle sensor 18) configured to detect torque acting on the rotation shaft. (Fig. 2, movable internal gear 14;  ¶ 0033.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodger by combining the rotation shaft taught by Rodger with the rotation shaft taught by Klimenko and include the torque sensor taught by Klimenko to achieve the predictable result of detecting a rotation angle with high accuracy and reduced cost [Klimenko: ¶ 0008.]

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodger et al (US 2015/108878 A1) (herein after Rodger) in view of Yamaguchi (US 2009/105909 A1) (herein after Yamaguchi) as applied to claim 2 above, and further in view of Klimenko et al (US 2010/0224011 A1) (herein after Klimenko).

	Regarding Claim 4, Rodger in view of Yamaguchi teaches the limitations of claim 2, which this claim depends on.
	Rodger in view of Yamaguchi fail to teach, the rotation angle detection device according to claim 2, further comprising: a biasing member that is configured to bias the correction-object driven gear and the correction-exempt driven gear toward the main driving gear.
	In analogous art, Klimenko teaches, the rotation angle detection device according to claim 2, further comprising: a biasing member (Fig. 2, spring arm 23) that is configured to bias the correction-object driven gear (Fig. 2, sensor gear 15) and the correction-exempt driven gear (Fig. 2, sensor gear 15’) toward the main driving gear. (Fig. 2, planet carrier 12.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodger in view of Yamaguchi by including the biasing member taught by Klimenko in the rotation angle detection device taught by Rodger in view of Yamaguchi to achieve the predictable result of detecting a rotational angle directly by a single sensor [Klimenko: ¶ 0008.]

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868